Citation Nr: 9935356	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-35 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1971.  

This appeal arises from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied the veteran's request to 
reopen his claim for service connection for post-traumatic 
stress disorder.  

The veteran indicated his disagreement with that decision.  
In August 1995 the RO reopened the claim for service 
connection for post-traumatic stress disorder.  The August 
1995 rating decision denied the claim for service connection 
for post-traumatic stress disorder as not well grounded.  The 
veteran submitted his substantive appeal in July 1996.  

In October 1998 the veteran raised claims for service 
connection for nasal trauma, a thumb, hernia, right ring 
finger and a stroke.  Those claims have not been developed or 
certified for appellate review and are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran has submitted competent medical evidence of a 
current diagnosis of post-traumatic stress disorder.  

2.  The veteran has submitted statements as to his claimed 
in-service stressors.  

3.  No competent medical evidence has been submitted that 
provides a nexus between the diagnosis of post-traumatic 
stress disorder and the veteran's period of military service.  


CONCLUSIONS OF LAW

The claim for service connection for post-traumatic stress 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

A well-grounded service-connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of nexus between an in-service injury or disease and a 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998).  For purposes of determining 
whether a claim is well grounded, the evidence is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995) (citing King v. Brown, 5 Vet. App. 19, 21 
(1993)).  Where the determinative issue involves either 
medical etiology (such as with respect to a nexus between a 
current condition and an in-service disease or injury) or a 
medical diagnosis (such as with respect to a current 
disability), competent medical evidence is generally required 
to fulfill the well-grounded-claim requirement of section 
5107(a) that the claim be "possible" or "plausible".  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see Caluza, 
supra.  Where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself (such 
as in the recounting of symptoms or, in certain 
circumstances, attesting to in-service incurrence or 
aggravation of a disease or injury).  See Caluza, supra; 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32,807-32,808 
(June 18, 1999) (to be codified at 38 C.F.R. § 3.304(f) 
effective March 7, 1997, the date of the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  38 C.F.R. § 4.125(a) requires that 
diagnoses of mental disorders conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.

The Board notes that when this case began in 1995, the VA 
regulations relating to mental disorders in general had 
adopted the nomenclature of the 1987 edition (third edition, 
revised) of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-III-R).  However, the DSM had been revised in 
1994 (DSM IV, the fourth edition).  On October 8, 1996, VA 
issued a final rule amending that portion of its Schedule for 
Rating Disabilities pertaining to mental disorders.  61 Fed. 
Reg. 52,695 (Oct. 8, 1996); see also 60 Fed. Reg. 54,826 
(Oct. 26, 1995).  The revised regulations took effect on 
November 7, 1996, and specifically adopted DSM-IV as the 
basis for the nomenclature of the rating schedule for mental 
disorders.  61 Fed. Reg. 52,700 (Nov. 1996 amendments) 
[hereinafter (Nov 96 amends)].  Cohen, 10 Vet. App. at 139.

It is noted that that provisions of 38 C.F.R. § 3.304(f) used 
to require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen, 10 Vet. App. at 139.  However, as indicated 
above, this regulation was amended in June 1999.  These 
amendment, in part, eliminated the requirement of a "clear 
diagnosis."  61 Fed. Reg. 32,807-32,808.  In the instant 
case, the Board finds that the amendments to 38 C.F.R. 
§ 3.304(f) were to conform the regulation to the Court's 
holding in Cohen, supra, and that elimination of the 
requirement of a "clear diagnosis," lessened the burden on 
the veteran.  Therefore, the Board concludes that the veteran 
will not be prejudiced by the Board's adjudication of his 
claim under the revised criteria of 38 C.F.R. § 3.304(f).



Factual Background

The veteran's Form DD 214 reveals that he served from 
September 1969 to November 1971.  His awards and decorations 
include the National Defense Service Medal, Air Medal, Army 
Commendation Medal, Vietnam Service Medal with one Bronze 
Service Star and Vietnam Campaign Medal with 60 Device.  

The veteran's service personnel records reflect that the 
veteran was deployed to the Republic of Vietnam.  His 
principal duty was listed as cannoneer.  He was listed as 
having participated in an unnamed campaign.  

The Award of the Air Medal states that it was for meritorious 
achievement while participating in aerial flight in the 
Republic of Vietnam.  The Award of the Army Commendation 
Medal states that it was given for meritorious service in 
connection with ground operations against a hostile enemy 
force in the Republic of Vietnam for the period from June 
1970 to March 1971.  

When the veteran filled out his post-traumatic stress 
disorder questionnaire he indicated that on several occasions 
members of his unit were killed.  These incidents occurred in 
January or February of 1971.  The veteran has asserted he was 
engaged in combat with the enemy.  

VA records from June 1990 noted a diagnosis of schizo-
affective disorder but in the social work evaluation noted 
R/O PTSD.  

A July 1994 report of VA psychological testing performed by 
B. G., Ph.D. for the purpose of forming a diagnostic 
impression, noted as a conclusion "I.  Par[anoid] 
Schiz[ophrenia]; con't r/o PTSD."

April 1995 VA records noted a questionable diagnosis of post-
traumatic stress disorder.  The veteran had reported that he 
was diagnosed with post-traumatic stress disorder at the 
Brentwood VA.  

Two additional April 1995 VA records included notes of the 
veteran being "re-evaluated for service connection for post-
traumatic stress disorder and a "long history of antisocial 
behavior, cocaine/ETOH, MJ dependence and ?PTSD."  

A second VA record in April 1995 included a past history of 
post-traumatic stress disorder under treatment at Brentwood.  
At the end of that report the assessment was psychosis, not 
otherwise specified, post-traumatic stress disorder and 
ETOH/substance abuse by history.  

In October 1996 VA records noted that the veteran claimed 
that he was treated in Las Vegas and they diagnosed post-
traumatic stress disorder.  

In a May 1997 letter the veteran's legal counsel, who was 
representing him in a criminal matter, wrote a letter stating 
that the veteran had been diagnosed with schizophrenia and 
post-traumatic stress disorder.  The veteran wrote on the 
letter that Dr. Reno had made that diagnosis.  

In a June 24, 1997 VA Progress Note, there is stated under 
the heading of "Psychiatric History" a notation of 
"history of PTSD."  In the same Progress Note, the 
Diagnostic Impression under Axis I were: "Schizophrenia, 
paranoid type; 2.  History of polysubstance dependence; 3.  
PTSD." 

Analysis

The question to be answered in the case is whether or not the 
veteran's claim is well-grounded.  The Board has reviewed the 
claims folder to determine if the veteran has submitted the 
evidence required to well ground his claim.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Gaines v. West, 
11 Vet. App. 353 (1998) reiterated that a well grounded claim 
for service connection for post-traumatic stress disorder 
required (1) medical evidence of a current diagnosis of post-
traumatic stress disorder (2) lay evidence of an in-service 
stressor and (3) medical nexus evidence generally linking his 
post-traumatic stress disorder to his service.  

The Court has clearly indicated that a current diagnosis of 
post-traumatic stress disorder is required in order for a 
claim for service connection for post-traumatic stress 
disorder to be well grounded.  See Cohen v. Brown, 10 Vet. 
App. 128, 136-37 (1997).  In Gilpin v. West, 155 F.3d 1353 
(Fed. Cir 1998) the United States Court of Appeals for the 
Federal Circuit held that the requirement of current 
symptomatology at the time a claim was filed for the veteran 
to be entitled to compensation for post-traumatic stress 
disorder was reasonable and consistent with the statutory 
scheme as a whole.  

Although the veteran has submitted a letter from his attorney 
stating he had been diagnosed with post-traumatic stress 
disorder, since neither the veteran nor his attorney are 
competent to diagnose a medical disorder, their statements 
are of no probative value to the issue of the veteran's 
current diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In this case, however, there are several notations in the 
medical records that refer to post-traumatic stress disorder.  
Although post-traumatic stress disorder was considered as a 
possible diagnosis in June 1990 following VA social work 
evaluation, and again in July 1994 following diagnostic 
testing, significantly, no actual diagnosis of post-traumatic 
stress disorder was made.  

April 1995 records include several notations of a history of 
post-traumatic stress disorder and recorded statements of the 
veteran that he had been diagnosed with post-traumatic stress 
disorder.  The Court has held, however, that unenhanced 
reports of a history transcribed by a medical examiner do not 
constitute "competent medical evidence" for the purposes of 
establishing a well grounded claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

On two occasions, in April 1995 and in June 1997, VA 
examiners noted an assessment or diagnostic impression of 
post-traumatic stress disorder.  Although a close reading of 
the claims folder would incline the Board to conclude that 
those notations were only recordings of the history given by 
the veteran, their positioning beneath headings such as 
"assessment" and "diagnostic impression" imply that the 
statements can be read as reflecting a competent medical 
professional's opinion that the veteran currently has post-
traumatic stress disorder.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

In an analogous case the Court held that when a medical 
examiner made a notation under Axis IV it did not represent a 
"bare transcription of lay history."  Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (quoting LeShore, supra).  

The Court has also noted that the failure of a physician to 
provide a basis for his opinion goes to the weight and 
credibility of the evidence in the adjudication on the merits 
rather than the threshold determination of well groundedness, 
a stage at which the claimant's evidence is presumed 
credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); King 
v. Brown, 5 Vet. App. 19, 21 (1993).  

Consequently, for the purpose of well grounding his claim, 
notwithstanding the equivocation in the record regarding the 
veteran's psychiatric diagnosis, the Board must concede that 
the April 1995 and June 1997 VA examiners' diagnostic 
assessments or impressions of post-traumatic stress disorder 
constitutes the requisite competent medical evidence of a 
current diagnosis of post-traumatic stress disorder.  

Secondly, the Board must address whether there is sufficient 
evidence of a stressor in service.  In finding the veteran's 
claim well grounded in Cohen the Court stated that for the 
purposes of determining if a claim was well grounded lay 
evidence of a stressor in service was presumed to be 
credible.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
Consequently, for the purpose of establishing the second 
element of a well grounded claim for service connection for 
post-traumatic stress disorder, the Board must also concede 
that veteran's assertions that several members of his unit 
were killed in Vietnam is sufficient evidence of a stressor 
in service.  

Finally, as noted above, a well grounded claim also requires 
competent medical nexus evidence linking the veteran's 
claimed post-traumatic stress disorder to his service.  A 
review of the claims folder, however, does not disclose any 
such competent medical evidence.  It is only the statements 
of the veteran that link his claimed post-traumatic stress 
disorder to his experiences in service.  The veteran as a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Notably, although the 
VA examiners who examined the veteran in April 1995 and June 
1997 did provide the requisite competent medical evidence of 
a current diagnosis of post-traumatic stress disorder, they 
did not go further and relate that diagnosis to service, nor 
could an opinion of such relationship be inferred from the 
record.

In the absence of competent medical evidence of a nexus 
between the current diagnosis of post-traumatic stress 
disorder and the veteran's service his claim is not well 
grounded.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

By this determination, the veteran is explicitly advised that 
in order to present a well-grounded claim of service 
connection for post-traumatic stress disorder, he must submit 
competent medical evidence of a nexus between a current 
diagnosis of post-traumatic stress disorder and his period of 
service.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995); Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  Since a well-grounded claim has not been 
submitted, the VA is not obligated by statute to assist the 
veteran in the development of facts pertinent to his claim of 
service connection for post-traumatic stress disorder.  38 
U.S.C.A. § 5107(a).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals







